IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. CREWS, Secretary,
Florida Department of Corrections,

      Appellant,

v.                                       CASE NO. 1D13-4714

SAMUEL STROTHER,

     Appellee.
_____________________________/

Opinion filed September 11, 2014.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Jennifer Parker, General Counsel, Department of Corrections, Tallahassee; Pamela
Jo Bondi, Attorney General, Susan A. Maher, Chief Assistant Attorney General,
Corrections Litigation, Lance Eric Neff and C. Ian Garland, Assistant Attorneys
General, Tallahassee, for Appellant.

Samuel Strother, pro se, Appellee.




                   OPINION ON MOTION FOR REHEARING

THOMAS, J.

      This cause is before us on Appellant's Motion For Rehearing Or

Clarification. We grant the motion and, accordingly, withdraw our former

opinion filed on June 11, 2014, and substitute this opinion in its place.
                                Factual Background

      Appellee initially filed a petition for a writ of mandamus in the Lafayette

County Circuit Court. That mandamus petition asserted that section 57.085(5),

Florida Statutes, allows DOC to withdraw money from an inmate’s trust account to

pay a lien only when the balance of the trust account exceeds $10 and, because

Appellee only had $10 in his account, DOC was without statutory authority when,

on January 19, 2011, it removed $9.50 and imposed a 50¢ processing fee. The

Lafayette County Circuit Court denied Appellee’s mandamus petition, finding that

Appellee misread section 57.085(5) and DOC was correct in its interpretation of

the statute. Appellee sought review of this order by filing a petition for certiorari

in this court in case number 1D11-2345. This court issued an order informing

Appellee that the lower court’s denial of his mandamus petition was properly

reviewable by appeal and providing Appellee the opportunity to file an initial brief,

but noting that failure to file a brief could result in dismissal. Appellee failed to

file an initial brief in case 1D11-2345 and, on August 12, 2011, this court

dismissed the converted appeal without reaching the merits of the statutory

interpretation issue.

      Approximately six months later, Appellee filed another petition for writ of

mandamus in Lafayette County, which was transferred to Leon County. This

second mandamus petition, the basis for this appeal, again asserted that DOC

                                         2
violated section 57.085(5) by removing the $10 balance in Appellee’s inmate trust

account after he received another $10 deposit on December 12, 2011.             DOC

asserted that Appellee misinterpreted the statute.        DOC filed a motion for

sanctions, asserting that Appellee had raised the same issue in its previous

mandamus petition, and arguing that Appellee’s current mandamus petition should

be dismissed as frivolous and sanctions should be imposed for his attempt to re-

litigate the issue. DOC’s motion did not reference the doctrine of res judicata, but

argued that the petition should be dismissed as frivolous pursuant to section

57.085(9)(c), (d).

      The Leon County Circuit Court entered an order granting mandamus relief,

agreeing with Appellee’s interpretation of section 57.085(5). DOC filed a motion

for rehearing, asserting that the court failed to address why res judicata did not bar

Appellee from re-litigating the same issue from his previous case, which was

adversely decided against him and in favor of the opposing party. In response, the

lower court entered an amended order granting mandamus relief, but did not

address DOC’s res judicata argument and only amended its original order to

reflect that Appellee should be refunded $9.50 from the clerk of court and the 50¢

processing fee from DOC.




                                          3
                                      Analysis

      Before addressing the statutory interpretation issue, this court will address

DOC’s argument that the lower court erred in interpreting section 57.085, as the

doctrine of res judicata barred Appellee from re-litigating the issue after being

denied relief in another court. Whether the application of res judicata was proper

is a question of law that is reviewed de novo. Engle v. Liggett Grp., Inc., 945

So. 2d 1246, 1259 (Fla. 2006).

      “Res judicata bars a subsequent lawsuit when there is: (1) identity of the

thing sued for; (2) identity of the cause of action; (3) identity of the parties; and

(4) identity of the quality in the person for or against whom the claim is made.”

AMEC Civil, LLC v. State, Dep’t of Transp., 41 So. 3d 235, 239-40 (Fla. 1st DCA

2010).

      Here, because DOC has failed to establish that all four elements have been

met, we find that res judicata does not apply. In particular, the identity of the thing

sued for has not been established, as Appellee’s second mandamus petition was not

based upon DOC’s removal of the same $10 from his inmate trust account as in the

previous proceeding. See, e.g., Morgan v. State, 94 So. 3d 677 (Fla. 4th DCA

2012) (holding that a second petition to authorize treatment and administration of

psychotropic medication was for a different 90-day period and was therefore not

the same thing sued for previously and res judicata did not apply).

                                          4
                                        Merits

      “Matters of statutory interpretation are subject to de novo review.” State v.

Joseph, 94 So. 3d 672, 673 (Fla. 1st DCA 2012) (citing State v. Burris, 875 So. 2d

408, 410 (Fla. 2004)).

      Here, we have reconsidered our prior interpretation of section 57.085(5) and

find that the lower court’s interpretation of the statute is erroneous.      Section

57.085, Florida Statutes (2012), states in pertinent part:

      (5) When the clerk has found the prisoner to be indigent, the court
      shall order the prisoner to make monthly payments of no less than
      20 percent of the balance of the prisoner's trust account as payment of
      court costs and fees. When a court orders such payment, the
      Department of Corrections or the local detention facility shall place a
      lien on the inmate's trust account for the full amount of the court costs
      and fees, and shall withdraw money maintained in that trust account
      and forward the money, when the balance exceeds $10, to the
      appropriate clerk of the court until the prisoner's court costs and fees
      are paid in full.

      DOC’s original briefing of this issue asserted that the clause “when the

balance exceeds $10” gave effect to when DOC shall forward to the appropriate

clerk of court the money “already withdrawn” from an inmate’s account, and did

not, as interpreted by the lower court, give effect to when DOC shall withdraw

funds from an inmate’s trust account. We originally held that this argument

ignores the plain language of the statute, and that the only mention of a “balance”

or an “account” is in reference to the inmate’s trust account, and not some

unreferenced account that DOC has created for holding up to $10 in funds that
                                           5
have been removed from the inmate’s trust account, to be held until the balance is

more than $10 and then forwarded to the appropriate clerk of court. DOC’s motion

for rehearing, however, asserted that this Court’s opinion was founded upon a

misapprehension of how the inmate trust fund operates.         Based upon DOC’s

clarification of its argument in its motion for rehearing, we find that our previous

opinion was based upon a misunderstanding regarding how DOC interpreted the

applicable statute, and we are now persuaded by DOC’s interpretation.            In

particular, although throughout its briefs DOC referenced funds “already

withdrawn,” it has clarified that it does not withdraw funds from an inmate’s trust

account when the balance is under $10 and hold the funds in a separate location

before forwarding to the applicable clerk of court once it exceeds $10. Instead,

DOC has made clear that it simply places a hold on the account and, once there is

$10 in the account, the funds are withdrawn and forwarded to the appropriate clerk

of court.

      DOC also bolstered its interpretation of the meaning of the phrase “when the

balance exceeds $10” by directing this Court’s attention to the first sentence of

section 57.085(5), which provides that a court, in assessing court costs and fees,

enters an order for DOC to place a lien for the “prisoner to make monthly payment

of no less than 20 percent of the balance of the prisoner’s trust account as payment

of the court costs and fees.” We agree with DOC that this language does not

                                         6
provide a maximum that DOC may remove from an inmate’s account, nor does it

provide that an inmate may retain $10 in the account that may not be collected for

payment against the inmate’s lien. As such, we conclude that the full balance of an

inmate’s trust account may be withdrawn by DOC and forwarded to the applicable

clerk of court when the balance exceeds $10.

      With these clarifications of DOC’s argument in mind, we agree with DOC’s

argument from its briefs that when section 57.085(5) is read in pari materia with

section 945.215(1)(f), Florida Statutes, that the legislature authorized DOC to

prevent an inmate from accessing his or her trust account to spend personal funds

on items from the prison canteens when that inmate still has a lien against his

individual account. Specifically, section 945.215(1)(f), provides:

      (f)    Notwithstanding any other provision of law, inmates with
      sufficient balances in their individual inmate bank trust fund accounts,
      after all debts against the account are satisfied, shall be allowed to
      request a weekly draw of up to an amount set by the Secretary of
      Corrections, not to exceed $100, to be expended for personal use on
      canteen and vending machine items.

§ 945.215(1)(f), Fla. Stat. (emphasis added).          Thus, pursuant to section

945.215(1)(f), DOC may prevent an inmate from requesting a weekly draw for

personal use on canteen and vending machine items when all debts against the

inmate’s account are not satisfied by placing a hold on the balance of the inmate’s

account.


                                         7
      Here, as Appellee still has an unsatisfied debt, i.e. a lien on his account

pursuant to section 57.085, DOC may place a hold on his inmate trust account.

Read in accordance with section 57.085(5), DOC may hold the funds in Appellee’s

account, withdrawing and forwarding to the applicable clerk of court the balance of

Appellee’s inmate trust account when it exceeds $10. Accordingly, we reverse the

lower court’s order granting mandamus relief.

      REVERSED and REMANDED.

BENTON and VAN NORTWICK, JJ., CONCUR.




                                        8